Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on June 14, 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-8 are drawn to methods (i.e., a process) while claim(s) 9-20 is/are drawn to computer device and a non-transitory machine readable storage medium (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 15) recites/describes the following steps:
obtaining a page on which an ad is to be served; 
providing a serving configuration for serving the ad on the page; 
receiving a configuration result through the serving configuration 
determining, based on the configuration result, ad display parameters for serving the ad on the page; and 

These steps, under its broadest reasonable interpretation, describe or set-forth providing methods to serve an advertisement, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 9 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
 “a browser,”
“interface”
“ad serving plugin”
"non-transitory computer-readable memory” 
“non-transitory machine-readable storage medium”
“processor" 
 “computer device” 
“server”
“determining the page with the ad to be served based on the ad display parameters”


The requirement to execute the claimed steps/functions “a browser,” and “interface” and “ad serving plugin” and "non-transitory machine readable medium” and “non-transitory machine-readable storage medium” and “processor" and “computer device” and “server”  is equivalent to adding the words ''apply it'' on a generic (see MPEP 2106.05(f)). 

The recited additional element(s) of “determining the page with the ad to be served based on the ad display parameters” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Determining which page to serve and ad based on parameter is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “a browser,” and “interface” and “ad serving plugin” and "non-transitory machine readable medium” and “non-transitory machine-readable storage medium” and “processor" and “computer device” and “server” equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “a browser,” and “interface” and “ad serving plugin” and "non-transitory machine  readable medium” and “non-transitory machine-readable storage medium” and “processor" and “computer device” and “server” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “determining the page with the ad to be served based on the ad display parameters” simply append insignificant extra-solution activity These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database [ad display parameters] is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, requiring the use of software to tailor information [ad display parameters] and provide it to the user on a generic computer is an example where the courts have found the additional elements to be mere instructions to apply an exception, is supported by Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); because they do no more than merely invoke computers or machinery as a tool to perform an existing process.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	






	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan et al. (2007/0204222) in view of Ren (CN 201310746768 A).

Claim 1
Rogan discloses controlling the rendering of content by a browser plug in: 
loading an ad serving plugin on a browser; obtaining, by the ad serving plugin through the browser, a page on which an ad is to be served (Rogan [0014]);  See “The browser 206 contains a plug-in 208 which controls how the browser 206 will display content. The browser 206 contains a plug-in 208 which controls how the browser 206 will display content.”
determining, by the ad serving plugin, the page with the ad to be served based on the ad display parameters (Rogan [0018]). See “the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.” 
Rogan does not explicitly disclose the plug in performing the below functions. Ren teaches:
accessing, by the ad serving plugin, page elements of the page and configuration information corresponding to the page elements of the page (Ren [Page 2 Line 40][Page 3 Lines 1-5]); See at least “Further, described plug-in unit detects and gathers following data: (3) page size, the time of the script file that the page loads, pattern file, the quantity of picture, size, loading, and page DOM number of elements.”
providing, by the ad serving plugin, a serving configuration interface for serving the ad on the page, wherein the serving configuration interface is automatically configured by the ad serving plugin See “A kind of WEB page Performance Detection based on browser and collection analysis plug-in unit, described plug-in unit is placed in user browser, by calling the corresponding interface of browser, by the HTTP request information of the browsed related web site of browser and relevant WEB page performance detection data, Collection and analysis is carried out to user.” Where the Examiner interprets the reference to disclose a page detection based on browser and collection analysis [serving configuration interface] . The reference also teaches automatically configuring based on the page elements detected. See [Page 3 Lines 22-23].
receiving, by the ad serving plugin, a configuration result through the serving configuration interfaces (Ren [Page 3 Lines 44-49]) Where the reference teaches that the relevant WEB page performance detection data are collected and that adjusting and optimizing [configuration result]  for the web page performance is issued. See [Page 2 Lines 31-35] for interface.
determining, by the ad serving plugin based on the configuration result, ad display parameters for serving the ad on the page (Ren [Page 5 Lines 29-33]) Where the reference teaches that the detection module of the plug in detects the website settings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using a plug in to configure the display parameters, as taught by Ren, to ensure performance optimization of the web page.

Claim 2
Rogan discloses the following limitations:
performing, by an ad platform, an initial configuration of the ad serving plugin for providing the serving configuration interface (Rogan [0014][0029]). See at least “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.”


Claim 3
Rogan does not explicitly disclose the specific ad display parameters including the below features. Ren teaches:
wherein the ad display parameters comprise at least one of the following: an ad location; an ad serving window style; an ad display color; an ad serving window size; and an ad serving style  (Ren [Page 3 Lines 1-5]) See “described plug-in unit detects and gathers following data:… (3) page size, the time of the script file that the page loads, pattern file, the quantity of picture, size, loading, and page DOM number of elements.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 4
Rogan discloses the following limitations: 
determining, based on the configuration result, ad display parameters for serving the ad on the page comprises: receiving, by the ad serving plugin, a selection result of at least one adjacent element for serving the ad on the page; and determining, by the ad serving plugin, a position relationship of the ad to be served and the at least one adjacent element based on the selection result. (Rogan [0017][0023]). See at least “the user-defined settings include a "content hide" setting that controls whether to show or not show an area, a "content overlap" setting that controls whether content areas overlap each other…” Where the position relationship is the content overlap.
Rogan does not explicitly disclose the specific ad display parameters including the below features. Ren teaches: 
wherein the ad display parameters include the ad location, and receiving, by the ad serving plugin, a configuration result through the serving configuration interface (Ren [Page 3 Lines 44-49]) Where the reference teaches that the relevant WEB page performance detection data are collected and that adjusting and optimizing [configuration result]  for the web page performance is issued.



Claim 6
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters below. Ren teaches: 
generating, by the ad serving plugin, a serving configuration file based on the ad display parameters and the ad to be served; and sending, by the ad serving plugin, the serving configuration file to a server for the server to serve the ad on the page (Ren [Page 2 Lines 35-40]). Where the reference teaches that the described plug in unit comprises a performance detection module that generates a report form file by analysis. And the data collected is directed sent to the target address [server to serve the ad on the page]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.

Claim 7
Rogan discloses the following limitations:
obtaining, by the server, the ad display parameters and the ad to be served from the serving configuration file, and serving the ad on the page based on the ad display parameters (Rogan [0025]). See at least “The user-defined preferences [ad display parameters] 210 may instead be stored on the server 102.


Claim 8
Rogan discloses the following limitations: 
receiving, by a client, the page on which the ad is to be served and the serving configuration file from the server, obtaining the ad display parameters and the ad from the serving configuration file, and serving the ad on the page based on the ad display parameters (Rogan [0025]). See at least “Further embodiments may have the mechanism to control the rendering of the content stored on the server 102 instead of the client 100.” See also [0014] “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.” See also “At block 320 the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.”

Claim 9
Rogan discloses receiving user-defined settings to control the rendering of content by a browser:
loading an ad serving plugin on a browser; obtaining, by the ad serving plugin through the browser, a page on which an ad is to be served; (Rogan [0014]);  See “The memory 204 includes a browser 206 which is capable of receiving and rendering content. The browser 206 contains a plug-in 208 which controls how the browser 206 will display content.”
determining, by the ad serving plugin, the page with the ad to be served based on the ad display parameters (Rogan [0018]). See “the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.” 
Rogan does not explicitly disclose the plug in performing the below functions. Ren teaches:
accessing, by the ad serving plugin, page elements of the page and configuration information corresponding to the page elements of the page (Ren [Page 2 Line 40][Page 3 Lines 1-5]); See at least “Further, described plug-in unit detects and gathers following data: (3) page size, the time of the script file that the page loads, pattern file, the quantity of picture, size, loading, and page DOM number of elements.”
providing, by the ad serving plugin, a serving configuration interface for serving the ad on the page, wherein the serving configuration interface is automatically configured by the ad serving plugin based on the page elements of the page and the configuration information corresponding to the page elements of the page (Ren [Page 2 Lines 31-35]); See “A kind of WEB page Performance Detection based on browser and collection analysis plug-in unit, described plug-in unit is placed in user browser, by calling the corresponding interface of browser, by the HTTP request information of the browsed related web site of browser and relevant WEB page performance detection data, Collection and analysis is carried out to user.” Where the Examiner interprets the reference to disclose a page detection based on browser and collection analysis [serving configuration interface] . The reference also teaches automatically configuring based on the page elements detected. See [Page 3 Lines 22-23].
receiving, by the ad serving plugin, a configuration result through the serving configuration interfaces (Ren [Page 3 Lines 44-49]) Where the reference teaches that the relevant WEB page performance detection data are collected and that adjusting and optimizing [configuration result]  for the web page performance is issued. See [Page 2 Lines 31-35] for interface.
determining, by the ad serving plugin based on the configuration result, ad display parameters for serving the ad on the page (Ren [Page 5 Lines 29-33]) Where the reference teaches that the detection module of the plug in detects the website settings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using an interface to edit the display parameters, as taught by Ren, to make online publishing easier and less expensive.

Claim 10
Rogan discloses the following limitations: 
wherein the operations further comprises: performing, by the ad serving plugin, an initial configuration of the ad serving plugin for providing the serving configuration interface (Rogan See at least “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.”

Claim 11
Rogan does not explicitly disclose the specific ad display parameters including the below features. Ren teaches:
wherein the ad display parameters comprise at least one of the following: an ad location; an ad serving window style; an ad display color; an ad serving window size; and an ad serving style  (Ren [Page 3 Lines 1-5]) See “described plug-in unit detects and gathers following data:… (3) page size, the time of the script file that the page loads, pattern file, the quantity of picture, size, loading, and page DOM number of elements.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 12
Rogan discloses the following limitations:
determining, based on the configuration result, ad display parameters for serving the ad on the page comprises: receiving, by the ad serving plugin, a selection result of at least one adjacent element for serving the ad on the page; and determining, by the ad serving plugin, a position relationship of the ad to be served and the at least one adjacent element based on the selection result (Rogan [0017][0023]). See at least “the user-defined settings include a "content hide" setting that controls whether to show or not show an area, a "content overlap" setting that controls whether content areas overlap each other…” Where the position relationship is the content overlap.
Rogan does not explicitly the specific ad display parameters including the below features. Ren teaches:
wherein the ad display parameters include the ad location, and receiving a configuration result through the serving configuration interface (Ren [Page 3 Lines 44-49]) Where the reference teaches that the relevant WEB page performance detection data are collected and that adjusting and optimizing [configuration result]  for the web page performance is issued.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 14
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters including the below features. Ren teaches: 
generating, by the ad serving plugin, a serving configuration file based on the ad display parameters and the ad to be served; and sending, by the ad serving plugin, the serving configuration file to a server for the server to serve the ad on the page  (Ren [Page 2 Lines 35-40]). Where the reference teaches that the described plug in unit comprises a performance detection module that generates a report form file by analysis. And the data collected is directed sent to the target address [server to serve the ad on the page]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.

Claim 15
Rogan discloses the following limitations:
loading an ad serving plugin on a browser; obtaining, by the ad serving plugin through a browser, a page on which an ad is to be served;  (Rogan [0014]);  See “The memory 204 includes a browser 206 which is capable of receiving and rendering content. The browser 206 contains a plug-in 208 which controls how the browser 206 will display content.”
determining, by the ad serving plugin, the page with the ad to be served based on the ad display parameters.  (Rogan [0018]). See “the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.” 
Rogan does not explicitly disclose the plug in performing the below functions. Ren teaches:
accessing, by the ad serving plugin, page elements of the page and configuration information corresponding to the page elements of the page (Ren [Page 2 Line 40][Page 3 Lines 1-5]); See at least “Further, described plug-in unit detects and gathers following data: (3) page size, the time of the script file that the page loads, pattern file, the quantity of picture, size, loading, and page DOM number of elements.”
providing, by the ad serving plugin, a serving configuration interface for serving the ad on the page, wherein the serving configuration interface is automatically configured by the ad serving plugin based on the page elements of the page and the configuration information corresponding to the page elements of the page (Ren [Page 2 Lines 31-35]); See “A kind of WEB page Performance Detection based on browser and collection analysis plug-in unit, described plug-in unit is placed in user browser, by calling the corresponding interface of browser, by the HTTP request information of the browsed related web site of browser and relevant WEB page performance detection data, Collection and analysis is carried out to user.” Where the Examiner interprets the reference to disclose a page detection based on browser and collection analysis [serving configuration interface] . The reference also teaches automatically configuring based on the page elements detected. See [Page 3 Lines 22-23].
receiving, by the ad serving plugin, a configuration result through the serving configuration interface (Ren [Page 3 Lines 44-49]) Where the reference teaches that the relevant WEB page performance detection data are collected and that adjusting and optimizing [configuration result]  for the web page performance is issued. See [Page 2 Lines 31-35] for interface.
determining, by the ad serving plugin based on the configuration result, ad display parameters for serving the ad on the page (Ren [Page 5 Lines 29-33]) Where the reference teaches that the detection module of the plug in detects the website settings.


Claim 16
Rogan discloses the following limitations:
wherein the operations further comprises: performing, by the ad serving plugin, an initial configuration of the ad serving plugin for providing the serving configuration interface (Rogan [0014]). See at least “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.”

Claim 17
Rogan does not explicitly disclose the specific ad display parameters including the below features. Ren teaches: 
wherein the ad display parameters comprise at least one of the following: an ad location; an ad serving window style; an ad display color; an ad serving window size; and an ad serving style  (Ren [Page 3 Lines 1-5]) See “described plug-in unit detects and gathers following data:… (3) page size, the time of the script file that the page loads, pattern file, the quantity of picture, size, loading, and page DOM number of elements.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.”




Claim 18
 Rogan discloses the following limitations: 
determining, based on the configuration result, ad display parameters for serving the ad on the page comprises: receiving, by the ad serving plugin, a selection result of at least one adjacent element for serving the ad on the page; and determining, by the ad serving plugin, a position relationship of the ad to be served and the at least one adjacent element based on the selection result (Rogan [0017][0023]). See at least “the user-defined settings include a "content hide" setting that controls whether to show or not show an area, a "content overlap" setting that controls whether content areas overlap each other…” Where the position relationship is the content overlap.
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters including the below features. Ren teaches: 
wherein the ad display parameters include the ad location, and receiving, by the ad serving plugin, a configuration result through the serving configuration interface  (Ren [Page 3 Lines 44-49]) Where the reference teaches that the relevant WEB page performance detection data are collected and that adjusting and optimizing [configuration result]  for the web page performance is issued.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 20
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters including the below features. Ren teaches: 
wherein the operations further comprises: generating, by the ad serving plugin, a serving configuration file based on the ad display parameters and the ad to be served; and sending, by the ad serving plugin, the serving configuration file to a server for the server to serve the ad on the page (Ren [Page 2 Lines 35-40]). Where the reference teaches that the described plug in unit comprises a performance detection module that generates a report form file by analysis. And the data collected is directed sent to the target address [server to serve the ad on the page]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the ad display parameters, as taught by Ren, to present attractive, attention-getting, and memorable advertisements are well recognized.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan et al. (2007/0204222) and Ren (CN 201310746768 A) in view of Kolve et al. (2008/0215418).

Claim 5
Rogan and Ren disclose the limitations above but do not explicitly disclose a selection interface below. Kolve teaches: 
providing, by the ad serving plugin, a selection interface for displaying a preview result for serving the ad on the page; and in response to receiving a preview instruction through the selection interface, displaying, by the ad serving plugin, a preview of the page on which the ad is served (Kolve [0031][0033]). See “an advertisement modification application may include the capability to preview a modified advertisement.” See [0033] “Such online advertisements can, for example, be suitably displayed using an application such as a Flash Player, and/or a client viewer plug-in for another application such as a browser.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan and Ren, the method of using an interface to edit the display parameters, as taught by Kolve, to make online publishing easier and less expensive (Kolve [0005]).




Claim 13
Rogan and Ren disclose the limitations above but do not explicitly disclose a selection interface below. Kolve teaches: 
wherein the operations further comprises: providing, by the ad serving plugin, a selection interface for displaying a preview result for serving the ad on the page; and in response to receiving a preview instruction through the selection interface, displaying, by the ad serving plugin, a preview of the page on which the ad is served. (Kolve [0031]). See “an advertisement modification application may include the capability to preview a modified advertisement.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using an interface to edit the display parameters, as taught by Kolve, to make online publishing easier and less expensive (Kolve [0005]).

Claim 19
Rogan and Ren disclose the limitations above but do not explicitly disclose a selection interface below. Kolve teaches: 
wherein the operations further comprises: providing, by the ad serving plugin, a selection interface for displaying a preview result for serving the ad on the page; and in response to receiving a preview instruction through the selection interface, displaying, by the ad serving plugin, a preview of the page on which the ad is served  (Kolve [0031]). See “an advertisement modification application may include the capability to preview a modified advertisement.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using an interface to edit the display parameters, as taught by Kolve, to make online publishing easier and less expensive (Kolve [0005]).


Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Contrary to the Office's high-level characterization of the claims, claim 1, as amended, recites specific technical features and processes directed to use ad serving plugins to access page elements of a web page and provide serving configuration interface that is automatically configured based on the page elements for the ad serving plugin to serve the ad on the web page.

Examiner respectfully disagrees and maintains the 101 argument. While Examiner agrees that not all methods of organizing human activity are abstract ideas, the present claims do represent an abstract idea because they are directed to methods to serve an advertisement on a webpage. These claim fall under the commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) as stated above.

Applicant Argues: Application respectfully submits that the elements identified above [language from amended Claim 1] integrate any alleged abstract idea into a practical application.

Examiner respectfully disagrees. The ad plugin is recited at a high level of generality and the modules referenced in the specification are generic as well. The plug in is merely recited as software and does little to transform the claims into a practical application. It is not improving technology and is considered to be insignificant extra solution activity as well as generally linking the use of the judicial exception to a particular field.





Applicant Argues: In addition, Applicant respectfully submits that, for argument's sake in relation to the rejection under 35 U.S.C. § 101, the claims are analogous in various ways to Example 2 in the
Subject Matter Eligibility Examples 1-36 issued by the Office between December 16, 2014 through December 15, 2016.

Examiner respectfully disagrees. The most recent guidance upheld by the office is the 2019 Revised Patent Subject Matter Eligibility Guidance. The pertinent Examples are 37-46.

Applicant Argues: Applicant respectfully asserts that if the analysis proceeds to Step 2B (which it should not), the claims expressly provide improvements to technology by overcoming shortcomings of being unable to examine ad customization results and enabling performing promptly adjustments for the customized ad, hence greatly increasing ad customization capability in web pages.

Respectfully, Examiner has not found support for this arguments. The claims are directed to accessing page elements, providing an interface; receiving the configuration and determining parameters and determing a page to display. There are no claims to adjusting the customized ad, just claims to determining a page that can receive an ad with those parameters. There are no claims steps that speak to adjusting the advertisement. At present the claims are merely gathering data.



Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant Argues: Rogan in view of Kolve fails to teach each limitation of independent claim 1.

Applicant’s amended claims have been addressed by Ren (CN 201310746768 A). 

Applicant Argues: In discussing the relevant limitations, the Office admits that Rogan does not explicitly disclose an interface.

Rogan teaches an interface in paragraph [0029].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681